Citation Nr: 0512931	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a vision disorder.



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which the benefits sought on appeal.  
The veteran, who had active service from July 1967 to June 
1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

Subsequent to a December 2004 Travel Board hearing, the 
veteran appointed a new representative.  By letter dated in 
March 2005, the veteran was apprised of the provisions of 38 
C.F.R. § 20.1304(a), and offered an opportunity to have his 
newly-appointed representative review the record.  The 
veteran did not respond within the time allotted, and the 
record is therefore ready for appellate review.  

The veteran testified at his December 2004 that he had 
sustained a scar on his right upper temple as a result of an 
accident in service.  It is unclear as to whether the veteran 
intended to file a claim for service connection for a scar.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A back disorder was not manifested during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to service.  

3.  A neck disorder was not manifested during service and has 
not been shown to be causally or etiologically related to 
service.  

4.  The veteran is not shown by competent medical evidence to 
currently have a left knee disorder that is etiologically 
related to his military service.

5.  Depression was not manifested during service and has not 
been shown to be causally or etiologically related to 
service.  

6.  The veteran was noted as having a visual defect on his 
official service entrance medical examination and also 
reported having a medical history of eye trouble, and thus, 
he had a vision disorder that preexisted his entrance into 
active service.

7.  The veteran has not been shown by competent medical 
evidence to currently have a vision disorder that is related 
to his preexisting vision disorder or otherwise etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 


2.  A neck disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

4.  Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

5.  A vision disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist


Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).   As part of the notice, VA 
is to specifically inform the claimant of the division of 
responsibilities between the veteran and VA for obtaining the 
evidence.  The United States Court of Appeals has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOD).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  With respect to VA's 
duty to notify, in June 2002 and October 2002, after receipt 
of the veteran's initial claims for service connection for a 
back disorder, neck disorder, left knee disorder, depression, 
and vision disorder and prior to the initial adjudication of 
those issues in February 2003, the RO sent letters to the 
veteran specifically informing him of his rights and 
obligations under the VCAA.  In accordance with the 
requirements of the VCAA, the letters informed the veteran of 
what evidence and information VA was responsible for 
developing and obtaining.  The letters also explained that VA 
would make reasonable efforts to help him obtain evidence 
relevant to his claim and what information or evidence was 
needed from him.  The veteran was also specifically informed 
of what the evidence must show to establish entitlement to 
service connection.  

Additionally, the February 2003 rating decision as well as 
the June 2003 Statement of the Case have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons why his claims were denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

With respect to VA's duty to assist, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA medical records and private 
medical records.  Additionally, the veteran testified at a 
hearing before the Board in December 2004 in connection with 
his claims for service connection.  His representative also 
stated in a February 2004 VA Form 646 that the veteran had 
provided and expressed information and evidence concerning 
his claims to the best of his ability.

The veteran has not been afforded a VA examination in 
connection with his claims for service connection.  Under the 
VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim because such an examination would not provide any more 
information than is already associated with the claims file.  
As will be explained below, the veteran has not been shown to 
have had a back disorder, neck disorder, left knee disorder, 
or depression in service, nor does the evidence of record 
show that he had any injury or disease to which those current 
disorders could be related.  Additionally, the medical 
evidence of record does not show him to have a current left 
knee disorder or vision disorder.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service that 
any current diagnosis of a back disorder, neck disorder, left 
knee disorder, and depression could be related to and there 
is no current diagnosis of a left knee disorder or vision 
disorder that could be related to service, the Board finds 
that a VA examination is unnecessary.

The veteran has not made the Board aware of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  Based on the foregoing, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and the record is ready 
for appellate review.


The Merits of the Claims

The veteran requests that he be granted a service connection 
for a back disorder, neck disorder, left knee disorder, 
depression, and vision disorder.  Having carefully considered 
the claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Service medical records indicate that the veteran was 
provided an enlistment examination in March 1967 during which 
he was noted as having a visual defect.  A clinical 
evaluation did not reveal any neck, spine, lower extremity, 
or psychiatric abnormalities.  Although he did report having 
a medical history of eye trouble and wearing glasses for 
three years, he denied having a medical history of recurrent 
back pain, a trick or locked knee, depression, excessive 
worry, and nervous trouble of any sort as well as any bone, 
joint, or other deformity.  The veteran was later treated in 
January 1970 after having been involved in an accident in a 
guard truck.  He required sutures for a wound on his 
forehead, but an x-ray was negative for any fractures.  He 
also sought treatment in March 1970 with complaints of having 
black spots in his eyes during the previous two weeks.  He 
stated that the black spots had not been present after his 
accident and that his uncle had also experienced them.  
Following an examination, the treating physician listed his 
impression as floaters.  The veteran was subsequently 
provided a separation examination in May 1971 during which no 
clinical abnormalities of the neck, spine, lower extremities, 
eyes, or psychiatric type were found.  

Private medical records dated from October 1982 to January 
1998 indicate that 
an x-ray was obtained of the veteran's left knee in May 1987, 
which did not reveal any evidence of a fracture, dislocation, 
degenerative, or destructive lesions.  The joint spaces were 
well maintained, and the soft tissues were unremarkable.  The 
impression was listed as a normal study.  The veteran had 
also complained of lower back pain that radiated to his legs 
and feet in May 1987.  An x-ray of his lumbosacral spine 
revealed marginal lipping at L-5 and a mild to moderate 
degree of sclerotic osteoarthritic changes at the L5-S1 
apophyseal joints bilaterally.  Additional x-rays were also 
taken in November 1997, which revealed the bone, joints, and 
soft tissues of the veteran's left knee to be normal.

Private medical records dated from May 1998 to December 1998 
document the veteran's treatment for various disorders, 
including depression and neck pain.  The veteran reported for 
a physical examination in May 1998 at which time it was noted 
that his ongoing medical problems included depression with 
mixed anxiety.  He was later seen in September 1998 with 
complaints of neck and arm pain at which time he reported 
having been involved in an accident during his military 
service.  In particular, he complained that he had increased 
discomfort when he bent or extended his neck, especially in 
the posterior aspect of his neck on the right side.  The pain 
extended from the region of the occipital down to his 
shoulders and may have gone anterior to his ear.  Bending and 
stretching increased his pain, which was often accompanied by 
a headache.  There was no weakness associated with his neck 
pain, nor did he have any bowel or bladder changes.  
Following a physical examination, the veteran was noted to 
have occipital neuralgia on the right side at C2-C3.  

Private medical records dated from December 1999 to June 2001 
indicate that in June 2000 the veteran complained of having 
dizziness spells and feeling like he was going to pass out 
for the past three days.  It was noted that he did have 
slight pounding in his posterior neck area, but there were no 
other symptoms and no findings on examination.  The veteran 
was also diagnosed as having low back pain in June and July 
2001.

The veteran submitted a statement in November 2001 in which 
he described a motor vehicle accident that he had been 
involved in during his period of service.  He also stated 
that he now had constant neck and back pain, which he 
believed were related to that accident.

In his substantive appeal received in July 2003, the veteran 
stated that he had only been employed in clerical and 
administrative positions since his separation from service 
and that he had not participated in any sports.  Nor had he 
been involved in any other accidents or performed any major 
work at his house.  As such, he believed that his current 
disorders could only be attributed to his accident in 
service.

VA medical records dated from February 2004 to September 2004 
indicate that the veteran presented for evaluation of his 
chronic neck and back pain in February 2004.  The neck pain 
had been a problem for a longer period of time than his back 
pain and was slightly worse.  Following a physical 
examination and a review of radiology reports, it was 
determined that a cervical spine MRI was necessary.  The 
veteran later returned in April 2004 at which time the MRI 
imaging was reviewed.
The MRI did not suggest cord impression or stenosis requiring 
surgical decompression, but there was moderate narrowing of 
C5-C6 disc space and the osteophyte at C6-C7 was consistent 
with the description of his pain.  Cervical traction was 
recommended.  He was diagnosed as having cervical spondylosis 
and was also reported to have a past medical history of 
degenerative disc disease of the lumbar spine.  It was 
subsequently noted in July 2004 that the veteran was being 
treated for chronic low back and neck pain.  

In his December 2004 hearing testimony before the Board, the 
veteran described an accident in which he had been involved 
during his period of service.  He had hit his head during the 
accident and required stitches on his right upper temple, as 
he had been bleeding.  He stated that he developed spots in 
his eyes following the accident and was told that such spots 
were due to the blood from the injury.  Those spots 
eventually decreased; however, following his separation from 
service, he was told that he only had vision in one eye, 
which was a result of his in-service accident.  The veteran 
also indicated that he developed problems with his left knee 
several years later as a result of compression against the 
sciatic nerve.  He further contended that he had back and 
neck disorders due to his accident in service.  He stated 
that he first sought treatment for his back in the late 
1970's or early 1980's and for his neck 10 to 12 years prior 
to the time of the hearing.  Neither of those treating 
physicians had told him that his back or neck disorder was 
related to his military service.  The veteran also claimed 
that his depression was related to the pain he had 
experienced as a result of his accident.  He testified that 
he was not receiving treatment from VA for his depression.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as -
arthritis and psychoses, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected. Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary. The 
term "noted" denotes only such conditions as are recorded in 
examination reports. A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened. Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
Reasonable doubt is one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.

I.  Back and Neck Disorders

When the evidence of record is considered under the laws and 
regulations as set forth above, the veteran is not entitled 
to service connection for a back or neck disorder.   While 
the veteran was involved in an accident during his period of 
service, his service medical records are negative for any 
complaints, treatment, or diagnosis of a back or neck 
disorder.  In fact, those records indicate that the veteran 
had only sustained a wound on his forehead following the 
accident.  The veteran was afforded a separation examination 
in May 1971, which did not reveal any clinical abnormalities 
of the spine or neck.  In fact, the medical evidence of 
record does not show that the veteran sought any treatment 
for his back or neck for many years following his separation 
from service.  Therefore, a back or neck disorder did not 
manifest during service or within one year thereafter.  

In addition to the lack of evidence establishing that a back 
or neck disorder manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
documented complaints, treatment, or diagnosis of a back or 
neck disorder for many years following his separation from 
service.  Nor is there is any competent evidence of record, 
medical or otherwise, which links any current back or neck 
disorder to his military service.  In fact, the veteran 
testified at his December 2004 hearing before the Board that 
the physicians who had first treated his back and neck had 
not told him that his back or neck disorder was related to 
his military service.  Further, to the extent the medical 
evidence of record contains complaints, treatment, or a 
diagnosis of back or neck pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claims for service 
connection for a back or neck disorder.  

II.  Left Knee Disorder

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran has not presented a basis upon which 
to establish service connection for a left knee disorder.  
The veteran's service medical records documented him as 
requiring sutures for a wound on his forehead following an 
accident in a guard truck; however, those records are 
negative for any complaints, treatment, or diagnosis of a 
left knee disorder.  The Board further notes that the veteran 
was afforded a separation examination later in May 1971 
during which no clinical abnormalities of the lower 
extremities were noted.  In fact, the medical evidence of 
record does not show that the veteran sought any treatment 
for his left knee for following his separation from service, 
and he testified at his December 2004 hearing before the 
Board that he did not have any problems with his left knee 
until several years after his accident in service.  
Therefore, the Board finds that a left knee disorder did not 
manifest during service or for many years thereafter.  

In addition to the lack of evidence establishing that a left 
knee disorder manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology or injury that 
occurred during active service.  In fact, the medical 
evidence of record is negative for any post-service 
complaints, treatment, or diagnosis of a left knee disorder 
or associated symptomatology.  Significantly, x-rays taken in 
May 1987 and November 1997 showed his left knee to be normal.  
As such, the only evidence contained in the claims file is 
the veteran's assertions that he currently has a left knee 
disorder related to service, which he first raised when he 
filed his claim.  Therefore, the medical evidence of record 
fails to demonstrate that the veteran currently has a left 
knee disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a left knee disorder.  





III.  Depression 

As to the veteran's claim for depression, the preponderance 
of the evidence is against the claim.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of any psychiatric disorders.  In fact, the 
clinical evaluation performed at the time of his May 1971 
separation examination did not reveal any psychiatric 
abnormalities, and the medical evidence of record does not 
show that he sought any treatment for a psychiatric disorder 
for many years following his separation from service.  
Therefore, the Board finds that depression did not manifest 
during the veteran's military service or for many years 
thereafter.

In addition to the lack of evidence establishing that 
depression manifested during service or within close 
proximity thereto, no physician has linked any current 
psychiatric disorder to service or to any symptomatology that 
occurred during active service.  The medical evidence of 
record shows that there were no documented complaints, 
treatment, or diagnosis of depression for many years 
following his separation from service.  The evidence of 
record only shows that he sought treatment for depression in 
1998, and he testified at his December 2004 hearing before 
the Board that he was not currently receiving treatment for 
depression at the VA.  More significantly, there is no 
competent evidence of record, medical or otherwise, which 
links any current psychiatric disorder to his military 
service.  Therefore, the Board finds that the preponderance 
of evidence is against the veteran's claim for service 
connection for depression.  


IV.  Vision Disorder

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to service 
connection for a vision disorder.  At the outset, the Board 
notes that the presumption of soundness does not apply, as 
the veteran was found to have a visual defect at the time of 
his entrance examination in March 1967.  Therefore, the 
veteran had a preexisting vision disorder prior to his period 
of military service.  As such, the Board notes that the 
concerns addressed by the General Counsel's opinion regarding 
certain service connection claims based on aggravation are 
not present in this case and that the Board adjudication of 
this claim may proceed.

Having determined that the veteran had a preexisting vision 
disorder, the Board must then determine whether there had 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
Although the veteran did experience symptomatology related to 
his vision in service, aggravation for purposes of 
entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.  In this case, the veteran's service 
medical records indicate that he only sought treatment for 
his vision on one occasion during his period of service, and 
a clinical evaluation at the time of his separation in May 
1971 did not find any clinical abnormalities of the eyes.  In 
fact, the medical evidence of record is negative for any 
post-service complaints, treatment, or diagnosis of a vision 
disorder or associated symptomatology.  As such, the evidence 
indicates that the veteran's preexisting vision disorder did 
not worsen or increase in severity during his period of 
service.  Therefore, the Board finds that his vision disorder 
was not aggravated by service.  Indeed, even if the veteran 
was shown to have had his preexisting vision disorder 
aggravated by service or to have had a different vision 
disorder manifest in service, the Board notes that the 
medical evidence of record does not show him to have a 
current diagnosis.  In the absence of competent medical 
evidence of a present disability in this case, there can no 
be no valid claim for service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
finds that the preponderance of evidence is against the 
veteran's claim for service connection for a vision disorder.  
 
V.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's back disorder, neck disorder, 
left knee disorder, depression, and vision disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has a current back disorder, neck 
disorder, left knee disorder, depression, and vision disorder 
that are related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation and absent a more probative 
medical opinion linking a current disorder to service, 
service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for depression is denied.

Service connection for a vision disorder is denied



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


